DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding the word “diluting” as used in the claims, it is not clearly defined by the specification and is interpreted broadly to mean that the solution is “held” or “stored” within the substrate, rather than the conventional meaning of making something thinner or weaker by adding water or a solvent.
Regarding the word “solution” as used in the claims, it is also not clearly defined by the specification and is interpreted broadly to mean a “fluid” (liquid or gas) rather than the conventional meaning of a liquid mixture of a minor component in a solvent.
Regarding the phrase “any derivative thereof” in the claims, it is not clearly defined by the specification and is broadly interpreted to mean any byproduct of the listed components.  For example, water and oxygen are considered to be byproducts or derivatives of hydrogen peroxide, and ammonia/nitrogen/hydrogen are considered to be byproducts or derivatives of hydrazine.  The specification appears to indicate that the derivatives are of only hydrogen peroxide and hydrazine and include the other components listed in claim 29.
Priority
It is noted that “carbon dioxide” has been added to claim 61 with the preliminary amendment filed on the filing date of the instant application.  This subject matter is not afforded the benefit of prior filing dates that are claimed for this application because it does not exist in the prior applications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29, 30, 34, 38-42, 45-49, 52-56, 60, 61 and 63-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDermott et al. (2007/0217967 A1) in view of Olander et al. (2012/0315837 A1).
McDermott et al. ‘967 disclose a process for storing and delivering a gas such as ammonia (derivative of hydrazine), comprising storing the gas as a liquid complex on a porous substrate (30) within a vessel (12) that includes a head space (16) that desorbed gas is delivered through for delivery to a semiconductor manufacturing process (see figures, paragraphs 2, 21, 27, 32).  Liquid loading of the substrate can range from 0.01 to 1000 expressed as a weight ratio (paragraph 29).  The substrate can include a polypropylene, polyethylene or hydrogel that is in granular form or formed as a woven or non-woven mesh fabric that can be wound as a spiral with spacers (paragraphs 30, 39).  The instant claims differ from the disclosure in that a carrier gas or vacuum is exposed to the substrate to form a gas phase of the process solution, the substrate has a preferred surface area (claim 38), the substrate is configured to adsorb a preferred weight of hydrogen peroxide (claims 39-42), the housing is provided at a preferred temperature (claims 45-47), the non-woven fabric is formed by a preferred method (claim 49), the spacer is made of PTFE (claim 55), a preferred hydrogel is used (claim 56), a preferred amount of gas is delivered (claim 63), and that a preferred total mass of solution is stored (claims 64-65).
Olander et al. ‘837 disclose gas storage vessels including adsorbent material and a source of carrier gas such as nitrogen or argon for releasing the stored gas for delivery to a process (see abstract, paragraph 183).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of McDermott et al. ‘967 by using the carrier gas release mechanism of Olander et al. ‘837 in order to provide assisted desorption and delivery of a stored gas.
Regarding the weight of hydrogen peroxide adsorbed, claims 39-42 recite “configured to” which does not require hydrogen peroxide to be adsorbed.  It is submitted that the prior substrate will be inherently capable of adsorbing the claimed range because it is the same material.  If this is not the case, it would have been obvious to one having ordinary skill in the art to select a substrate material and structure that is capable of holding a desired amount of target fluid.
Regarding the substrate surface area, housing temperature, amount of gas delivered, and total mass of stored solution, these are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art at the time of the invention in order to provide a substrate material and structure that is capable of holding a desired amount of target fluid and to size the substrate and housing to also deliver the desired amount.  The temperature of the housing would be routinely selected to be ambient to avoid heating or cooling, or any temperature that facilitates storage or delivery of the target fluid.
Regarding the production method of non-woven fabric, one skilled in the art would know to use conventional forming processes such as spun-bonding for polyethylene or polypropylene to make a non-woven fabric that does not fall apart.
Regarding the hydrogel and spacer materials, one skilled in the art would understand that PEG and PVA are the most common hydrogels for fluid absorption and would have routinely selected those based on cost and availability considerations.  Similarly, PTFE is a known material for use in chemical processes for its resistance to temperatures and corrosion.
Allowable Subject Matter
Claims 32, 33, 59 and 103-105 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose gas storage arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl